Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Request for Continued Examination filed in the U.S. on 11/25/2020.  Claims 1-22 are pending in the case. Claims 1, 16, and 22 are written in independent form.
Applicant's remarks filed 11/25/2020 have been fully considered and were found to overcome the previously cited prior art.  Therefore, a new grounds of rejection is presented herein.


Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites the limitation "the database schema".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. Pre-Grant Publication No. 2006/0163338, hereinafter referred to as Allen) and further in view of Carey et al. (U.S. Patent No. 6,457,020, hereinafter referred to as Carey).

Regarding Claim 1:
Allen teaches a method of data retrieval in an enterprise portal application comprising:
receiving, in a data access layer, a request for object data from a business logic layer;
Allen teaches receiving a request for objects or metadata as a multidimensional expression issued by a client application to a PivotTable Service (Paras. [0110] and [0121])
validating, by a schema layer in communication with the data access layer, that cache data of a cache and database data of one or more databases of the enterprise portal application are synchronized,
Allen teaches “on each request for data or metadata, PivotTable Service validates the version information in the client cache for the object or objects referenced in the request against the version information in the server cache. If the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache. If the versions do not match, however, the referenced objects in the client cache are invalidated” 
wherein:
the cache data represents database data in a database schema of the database, the cache data comprising table data and index data of the one or more databases of the enterprise portal application,
Allen teaches loading objects into the client cache (Para. [0120]) and “one difference between the server cache and the client cache is that, to PivotTable Service, only cubes are cached” where the client cache dimension sub trees used by cubes in the client cache (Para. [0123]). Allen further teaches “indexed views used by partitions in real-time cubes are used only for retrieval and aggregation purposes” (Para. [0110]).  Therefore, Allen teaches the client cache data representing database data and comprises table data and index data of one or more databases.
the schema layer comprises database schema objects for representing the schema of the one or more databases,
Allen teaches an XML objects for representing the schema of data being stored in persistent storage (Para. [0043]).
the schema layer is configured to generate the cache data representing the database data in the database schema;
Allen teaches generating the cache data representing the database data in the database schema by teaching publishing the data for use “by one or more business applications” (Para. [0021]) and generating objects to be loaded into the client cache (Para. [0120]).
retrieving, if the cache is validated, the cache table data from the cache data; and
Allen teaches “if the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache” (Para. [0121]).
returning the object data to the business logic layer, the object data corresponding to the retrieved cache table data.
Allen teaches “if the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache” (Para. [0121]).


Allen teaches all of the elements of the claimed invention as recited above except:
wherein the database schema objects are created by calling each respective one of the databases directly to retrieve a structure of each respective one of the databases and representing the design components of the database structure using object-oriented programming, and

However, in the related field of endeavor of object caching, Carey teaches:
wherein the database schema objects are created by calling each respective one of the databases directly to retrieve a structure of each respective one of the databases and representing the design components of the database structure using object-oriented programming, and
Carey teaches using object-oriented programming to “retrieve data from the database into the object cache” (Col. 17 Lines 16-27 & Fig. 3) thereby teaching creating the objects for caching by retrieving a structure of the database and representing the structure of the database using object-oriented programming.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Carey and Allen at the time that the claimed invention was effectively filed, to have combined the execution of subqueries against the database to retrieve data from the database into the object cache, as taught by Carey, with the system and method for maintaining, validating, and utilizing cached data taught Allen.
One would have been motivated to make such combination because Carey teaches using a multi-layer cache to improve performance of queries (Abstract) and optimize query evaluation even as the overall cache size increases (Col. 21 Lines 17-28).

Regarding Claim 2:
Allen and Carey further teach:
wherein, if validated, the cache data comprises an entirety of the database table data and database index data of the one or more databases
Allen teaches “on each request for data or metadata, PivotTable Service validates the version information in the client cache for the object or objects referenced in the request against the version information in the server cache. If the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache. If the versions do not match, however, the referenced objects in the client cache are invalidates” (Para. [0121]).  Allen further teaches schema data for the cache data by teaching “necessary sub trees for the real-time dimension…cached to provide structural information for the real-time cube” (Para. [0118]).

Regarding Claim 5:
Allen and Carey further teach:
wherein validating the cache comprises comparing database table data columns and database table data types of the one or more database tables to cache table data columns and cache table data types for a corresponding cache table in the cache.
Allen teaches “on each request for data or metadata, PivotTable Service validates the version information in the client cache for the object or objects referenced in the request against the version information in the server cache” (Para. [0121]) thereby teaching comparing table data columns and data types  for specific requested data objects to validate the client against the server.

Regarding Claim 7:
Allen and Carey further teach:
wherein the cache index data includes indexes of the one or more databases.
Allen teaches storing indexed views where “the indexed views used by partitions in real-time cubes are used only for retrieval and aggregation purposes” (Para. [0110]).

Regarding Claim 8:
Allen and Carey further teach:
wherein retrieving the cache table data from the cache further comprises searching the indexes of the cache index to locate the cache table data to be retrieved.
Allen teaches storing indexed views where “the indexed views used by partitions in real-time cubes are used only for retrieval and aggregation purposes” (Para. [0110]).

Regarding Claim 12:
Allen and Carey further teach:
wherein the validity of the cache is maintained by a schema layer in communication with a change management system,
Allen teaches “on each request for data or metadata, PivotTable Service validates the version information in the client cache for the object or objects referenced in the request against the version information in the server cache. If the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache. If the versions do not match, however, the referenced objects in the client cache are invalidated” (Para. [0121]).
wherein the schema layer is configured to generate the cache data representing the database data in the database schema.
Allen teaches generating the cache data representing the database data in the database schema by teaching publishing the data for use “by one or more business applications” (Para. [0021]) and generating objects to be loaded into the client cache (Para. [0120]) thereby teaching generating the cache data representing the database data in the database schema.

Regarding Claim 13:
Allen and Carey further teach:
sending, if the cache is invalidated, a message to the change management system to synchronize the cache with the one or more databases.
Allen teaches “synchronization occurs either when PivotTable Service issues a request for data or metadata to the Analysis server, or when auto synchronization is triggered” (Para. [0120]).

Regarding Claim 14:
Allen and Carey further teach:
wherein maintaining the cache comprises periodically validating the cache by the change management system; and
Allen teaches “at an interval determined by the Auto Synch Period connection string property, the background thread used by PivotTable Service validates all of the objects in the client cache against the corresponding objects in the server cache” (Para. [0122]).
if invalidated, synchronizing the cache to the one or more databases.
Allen teaches “PirvotTable Service uses a synchronization technique...to determine which objects require reloading in its client cache” (112) thereby teaching if data is invalidated, synchronizing the client cache  to the one or more server data objects.

Regarding Claim 9:
Allen and Carey further teach:
retrieving, if the cache is invalidated, a changeset comprising changes to the one or more databases.
Allen teaches “when an object is invalidated in the client cache, PivotTable Service flushes the data for that object and attempts to reconstruct the object metadata with the server cache.  Note that at this point, PivotTable Service does not reconstruct the data; it waits for a request for data before 
attempting to repopulate the object, and then only to satisfy the request for data” (Para. [0124]) thereby teaching retrieving data from the server when the client cache is invalidated. Allen teaches a changeset comprising changes to the one or more databases by teaching receiving data to repopulate the object that was invalidated.  If Applicant intended for the changset to only include changes to the one or more databases while excluding data that did not change, that scope should be reflected in the claims.

Regarding Claim 10:
Allen and Carey further teach:
comparing the schema of the changeset to the database schema objects created by the schema layer from the database to verify that the changeset is compatible with the cache data and the database schema objects, and
Allen teaches “necessary sub trees for the real-time dimension must first be cached to provide structural information for the real-time cube” and only after the necessary sub trees are cached can data be retrieved from the relational database for aggregation within the newly cached structure (Para. [0118]). Therefore, Allen teaches comparing the structure of the data to be retrieved from the relational database to the cached sub trees in order to determine that the necessary, or compatible, sub trees are cached to handle the data from the relational database.
at least one of:
passing the changeset to the cache for updating the cache data or
deleting and recreating the corresponding database schema objects in the schema layer.
Allen teaches deleting the old sub trees and creating a newly cached structure with the “necessary sub trees” to handle the data being retrieved from the relational database (Para. [0118]).

Regarding Claim 15:
Allen and Carey further teach:
wherein the schema layer in communication with the change management system generates database schema objects that are identical to the database schema objects generated by the schema layer in communication with the data access layer.
Allen teaches “if a real-time cube uses a real-time dimension, the necessary sub trees for the real-time dimension must first be cached to provide structural information for the real-time cube.  The real-time cube then retrieves data from the relational database and aggregate it within the newly cached structure” (Para. [0118]) thereby teaching the schema data is identical because the structure for caching the data is identical.


Regarding Claim 16:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Allen further teaches a data retrieval system for an enterprise portal application, comprising:
a cache including cache data representing database data in the database schema, the cache data comprising table data and index data of one or more databases of the enterprise portal application;
Allen teaches loading objects into the client cache (Para. [0120]) and “one difference between the server cache and the client cache is that, to PivotTable Service, only cubes are cached” where the client cache dimension sub trees used by cubes in the client cache (Para. [0123]). Allen further teaches “indexed views used by partitions in real-time cubes are used only for retrieval and aggregation purposes” (Para. [0110]).  Therefore, Allen teaches the client cache data representing database data and comprises table data and index data of one or more databases.
a schema layer comprising database schema objects for representing the schema of the one or more databases, wherein the schema layer is configured to generate the cache data representing the database data in the database schema; and
Allen teaches “if a real-time cube uses a real-time dimension, the necessary sub trees for the real-time dimension must first be cached to provide structural information for the real-time cube.  The real-time cube then retrieves data from the relational database and aggregate it within the newly cached structure” (Para. [0118]) thereby teaching the schema data generated to represent the cache data.
a data access layer in communication with a business logic layer, the cache, the schema layer, and the one or more databases, the data access layer including:
one or more cache access modules for providing communication between the data access layer and the cache,
Allen teaches “on each request for data or metadata, PivotTable Service validates the version information in the client cache for the object or objects referenced in the request against the version information in the server cache. If the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache. If the versions do not match, however, the referenced objects in the client cache are invalidated” (Para. [0121]) thereby teaching a cache access module providing communication between the data access layer and the cache.
one or more database access modules for providing communication between the data access layer and the one or more databases, and
Allen teaches “manag[ing] the metadata driven data processing system using standard SQL Server tools” (Para. [0054]) and “The Transport Services is often referred to as the ‘glue’ that connects two or more applications together…the applications can be network applications, operating systems, file management systems, data management systems, transaction processing management systems, or business applications” (Para. [0084]) thereby teaching data access modules providing communication between a data access layer and databases.
a gatekeeper module configured to retrieve cache table data from the cache via the cache access modules in response to validation of the cache and further configured to retrieve database table data from the one or more databases via the database access module in response to invalidation of the cache,
Allen teaches “on each request for data or metadata, PivotTable Service validates the version information in the client cache for the object or objects referenced in the request against the version information in the server cache. If the versions in the client cache and server cache match, no request for data is made and PivotTable Service supplies the necessary information directly from the client cache. If the versions do not match, however, the referenced objects in the client cache are invalidated” (Para. [0121]).

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claims 9 and 10.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 12.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 14.

Regarding Claim 20:
Allen and Carey further teach:
wherein the schema layer in communication with the data access layer and the schema layer in communication with the change management system generate identical database schema objects.
Allen teaches “if a real-time cube uses a real-time dimension, the necessary sub trees for the real-time dimension must first be cached to provide structural information for the real-time cube.  The real-time cube then retrieves data from the relational database and aggregate it within the newly cached structure” (Para. [0118]) thereby teaching the schema data objects are identical because the structure for caching the data is identical.

Regarding Claim 21:
Allen and Carey further teach:
wherein the schema layer in communication with the data access layer and the schema layer in communication with the change management system are instances of identical schema layers.
Allen teaches “if a real-time cube uses a real-time dimension, the necessary sub trees for the real-time dimension must first be cached to provide structural information for the real-time cube.  The real-time cube then retrieves data from the relational database and aggregate it within the newly cached structure” (Para. [0118]) thereby teaching the schema layers being identical instances since they have the same provided structural information.

Regarding Claim 22:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Allen and Carey further teach:
a non-transitory computer readable medium including program instructions for execution by a processor of an enterprise portal application (Allen - Para. [0131]).

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Carey, and further in view of Bournonnais et al. (U.S. Pre-Grant Publication No. 2016/0275150, hereinafter referred to as Bournonnais).

Regarding Claim 3:
Allen and Carey teach all of the elements of the claimed invention as recited above except:
wherein validating the cache comprises comparing a total database row count of the one or more databases with a cache row count.

However, in the related field of endeavor of comparing database tables between multiple databases, Bournonnais teaches:
wherein validating the cache comprises comparing a total database row count of the one or more databases with a cache row count.
Bournannais teaches comparing a sub-set of rows of data of a source database table and a corresponding block from a target database table, obtains a statistical value associated with each block, comparing the statistical values for the corresponding source and target block, and determining a consistency evaluation based on the comparing results (Abstract). Bournannais further teaches teaches generating a statistic of a total database row count for comparing row data by teaching “instead of comparing all the records in a table or all the columns of a table, a sampling of table data is used….for example, a ‘select count(*)’ statement (e.g., fetch records only for counting) can be cheaper than ‘select *’ (select all) statement in terms of CPU time because less data needs to be passed at the higher level of the runtime stack (interface) and hence shorter instruction path length” (Para. [0106]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bournonnais, Carey, and Allen at the time that the claimed invention was effectively filed, to have combined the comparison of generated statistics between a two storage locations, as taught by Bournonnais, with the execution of subqueries against the database to retrieve data from the database into the object cache, as taught by Carey, and the system and method for maintaining, validating, and utilizing cached data taught Allen.
One would have been motivated to make such combination because Bournonnais teaches the advantage to perform a count operation rather than retrieving all of the information for a database table for comparing tables from two storage locations by teaching “a ‘select count(*)’ statement (e.g., fetch records only for counting) can be cheaper than ‘select *’ (select all) statement in terms of CPU time because less data needs to be passed at the higher level of the runtime stack (interface) and hence shorter instruction path length” (Para. [0106])


Regarding Claim 11:
Bournonnais, Carey, and Allen further teach:
wherein, if the cache is invalidated, waiting a finite time period during a database write operation, and
Bournonnais teaches a retry compare wait time with a threshold time for waiting a finite period of time (Para. [0140]-[0142] & Fig. 9).
retrieving database table data directly from the one or more databases if the write operation takes more than a configurable period of time.
Bournonnais teaches “after the delay…the compare utility fetches the rows again in UR mode” (Para. [0142]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allen and Carey, and further in view of Zhang et al. (U.S. Patent No. 6,553,409, hereinafter referred to as Zhang).

Regarding Claim 4:
Allen and Carey teach all of the elements of the claimed invention as recited above except:
wherein validating the cache comprises comparing a maximum time stamp of one or more database tables of the one or more database tables to a maximum time stamp of the table data stored in a corresponding cache table.

However, in the related field of endeavor of cache synchronization, Zhang teaches:
wherein validating the cache comprises comparing a maximum time stamp of one or more database tables of the one or more database tables to a maximum time stamp of the table data stored in a corresponding cache table.
Zhang teaches using a timestamp and/or entity tag to gest whether the content has changed and, if the content has not changed, the server response with a ‘not modified’ response, otherwise the server provides the modified content” (Col. 7 Lines 17-29).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Allen at the time that the claimed invention was filed, to have combined the comparison of timestamps, as taught by Zhang, with the execution of subqueries against the database to retrieve data from the database into the object cache, as taught by Carey, and the system and method for maintaining, validating, and utilizing cached data taught Allen.
One would have been motivated to make such combination because Zhang teaches “a significant advantage may be obtained by distinguishing among content types, thereby increasing operating efficiency” when performing synchronization (Col. 10 Lines 30-45) and it would have been obvious to a person having ordinary skill in the art that using timestamps to compare data for synchronization would improve the speed of the comparison process when validating the currency of data.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allen and Carey, and further in view of Aust (U.S. Pre-Grant Publication No. 2006/0155776).

Regarding Claim 6:
Allen and Carey teach all of the elements of the claimed invention as recited above except:
wherein if the retrieving of the table data from the validated cache returns no data, returning null object data to the business logic layer.

However, in the related field of endeavor of synchronizing cache files, Aust teaches:
wherein if the retrieving of the table data from the validated cache returns no data, returning null object data to the business logic layer.
Aust teaches determining that a client copy does not exist at step 600 of figure 6, thereby returning no data and instead returning a null object (Para. [0067] & Fig. 6).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Aust and Allen at the time that the claimed invention was filed, to have combined the determination of where copies of data exist in a client and server environment, as taught by Aust, with the execution of subqueries against the database to retrieve data from the database into the object cache, as taught by Carey, and the system and method for maintaining, validating, and utilizing cached data taught Allen.
One would have been motivated to make such combination because Aust teaches “benefits to reducing the amount of transmitted data include a reduction in the server workload, a reduction in the client’s perceived latency, and an increase in available network bandwidth (Para. [0002]).

Response to Amendment
As stated above and restated here for convenience, Applicant's remarks filed 11/25/2020 have been fully considered and were found to overcome the previously cited prior art.  Therefore, a new grounds of rejection is presented herein.

Response to Amendment
In the remarks filed on 10/26/2021, Applicant argues that Allen does not disclose, teach, or suggest the amended elements of the independent claims comprising “the schema layer comprises database schema objects for representing the schema of the one or more databases, wherein the database schema objects are created by calling each respective one of the databases directly to retrieve a structure of each respective one of the databases and representing the design components of the database structure using object-oriented programming”.  Applicant further argues that none of the previously cited prior art cures the argued deficiency of Allen.  Applicant’s argument is convincing and thus necessitated the new grounds of rejection presented herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitehead et al. (U.S. Pre-Grant Publication No. 2014/0181016) teaches backing up a client data set on a computer by generating a manifest of client data, storing the manifest on a remote server, and comparing a snapshot of the manifest to the remote server data set and synchronizing the client dataset if a difference is detected.
Pillai et al. (U.S. Pre-Grant Publication No. 2015/0256603) teaches aggregating and providing data from one or more enterprise systems to one or more mobile devices comprising a middleware server in communication with one or more mobile devices and a cache server 208 (Figure 2) where the cache server is verified (Para. [0037]) and transformed data received from the cache server 208 is also validated (Para. [0052]).
Watson et al. (U.S. Pre-Grant Publication NO. 20160124993) teaches object validation of changes on-the-fly during cache transactions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        5/7/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154